       Case 2:20-cv-00206-MV-CG Document 14 Filed 03/08/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


CARNELL HUNNICUTT, SR.,

       Plaintiff,

v.                                                             No. CV 20-206 MV/CG

DANIEL PETERS, et al.,

       Defendants.

      ORDER FOR PLAINTIFF TO PROVIDE ADDRESSES FOR DEFENDANTS

       THIS MATTER is before the Court sua sponte pursuant to 28 U.S.C. § 1915(d)

and Federal Rule of Civil Procedure 4(c)(3). Plaintiff named fifteen defendants in his

initial and amended complaints, including twelve individuals, but only provides an

address for the Southern New Mexico Correctional Facility. See (Doc. 1); (Doc. 3).

“[T]he onus [is] squarely on plaintiffs to track down the whereabouts of defendants to

effectuate service—rather than obliging courts to assist in this endeavor—even when

the plaintiffs are in prison.” Washington v. Correia, 546 F. App’x 786, 789 (10th Cir. Nov.

26, 2013) (unpublished).

       The Court will therefore require Mr. Hunnicutt to provide a current address for

each of the fourteen remaining defendants, and to verify the address provided for

Southern New Mexico Correctional Facility, on or before April 9, 2021, for the purpose

of serving each defendant a copy of Mr. Hunnicutt’s summons and complaint.

       IT IS HEREBY ORDERED that on or before April 9, 2021, Mr. Hunnicutt shall

file a written response providing a current address for each defendant, or show cause

why his claims should not be dismissed. Failure to comply with this Order may result in
       Case 2:20-cv-00206-MV-CG Document 14 Filed 03/08/21 Page 2 of 2




dismissal of Mr. Hunnicutt’s claims without further notice.

       IT IS SO ORDERED.

                                   ____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
